Exhibit 10.1
 
 
FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO AMENDED AND RESTATED LOAN
AGREEMENT
 
This Forbearance Agreement and Second Amendment to Amended and Restated Loan
Agreement (this “Agreement”) is entered into as of May 8, 2012, by and among
GAMETECH INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Loan Agreement described below) signatories hereto,
and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), a national banking
association, in its capacity as Agent (as defined in the Loan Agreement).
 
RECITALS
 
Reference is made to the Amended and Restated Loan Agreement dated as of June
15, 2011 among the Borrower, the Lenders and the Agent (as amended by a First
Amendment to Amended and Restated Loan Agreement dated as of December 22, 2011,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Borrower executed
those certain Amended and Restated Promissory Notes dated June 15, 2011 in favor
of the Lenders.
 
Payment and performance of the Obligations (as defined in the Loan Agreement)
are secured by, among other things, the Security Agreement, the Pledge Agreement
and the other Collateral Documents, as each such term is defined in the Loan
Agreement.
 
The Borrower has requested that the Agent and the Lenders, among other things,
forbear from exercising certain rights and remedies available to the Agent and
the Lenders under Section 8.1 of the Loan Agreement on account of the Specified
Defaults (as defined below), and the Agent and the Lenders are willing to grant
the Borrower’s request pursuant to the terms and conditions set forth in this
Agreement.  The Borrower has acknowledged that, notwithstanding the foregoing,
the Lenders have advised the Borrower that they may at any time, by public
auction or otherwise, sell and assign to one or more Purchasers (as defined in
the Loan Agreement) all or any part of their rights and obligations under the
Loan Documents pursuant to Section 12.3 of the Loan Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Definitions.  Capitalized terms defined in the Loan Agreement and
not otherwise defined herein shall have the meanings given them in the Loan
Agreement.  In addition, the following terms have the meanings set forth below:
 
“Forbearance Period” means the period commencing on the date hereof and ending
on the earliest of:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           the Stated Forbearance Termination Date;
 
(b)           the date, if any, on which the Borrower fails to comply in any
respect with any provision of this Agreement;
 
(c)           the date on which any Default or Event of Default occurs (other
than the Specified Defaults); or
 
(d)           the date on which both continuing directors cease to be members of
the board of directors of the Borrower.
 
“Specified Defaults” means:
 
(a)           the termination of the Engagement Agreement with Morris-Anderson &
Associates, Ltd. prior to the Maturity Date;
 
(b)           the Borrower’s failure to comply with each of the Financial
Covenants as of and for the period ending April 1, 2012;
 
(c)           the Borrower’s anticipated failure to maintain Liquidity in an
amount not less than $500,000 at all times during the Forbearance Period;
 
(d)           the Borrower’s anticipated failure to comply with each other
Financial Covenant as of and for the periods ending April 29, 2012 and June 3,
2012;
 
(e)           the Borrower’s failure to deliver on or prior to the date hereof
(i) bi-weekly reports of any meetings and discussions during the two-week period
preceding such reports regarding any acquisitions, divestitures, Investments,
financings or related transactions by or for the benefit of the Borrower and
(ii) bi-weekly reports setting forth the Borrower’s status and projections with
respect to the Strategic Operating Plan, and a description of the Borrower’s
actions taken with respect to the Strategic Operating Plan during the two-week
period preceding such reports, each as required under Section 6.5(b) of the Loan
Agreement;
 
(f)           the Borrower’s failure to deliver a compliance certificate for the
period ending April 1, 2012 as required under Section 6.1(a)(iv); and
 
(g)           the Change of Control as a result of Mr. Richard Irvine’s
resignation from the board of directors of the Borrower such that the continuing
directors ceased to constitute more than 50% of the Borrower’s board of
directors as of May 4, 2012.
 
“Stated Forbearance Termination Date” means June 30, 2012.
 
2.           Acknowledgment of Obligations and Specified Defaults.  The Borrower
acknowledges and agrees that (a) the Recitals are true and correct, (b) the Loan
Documents to which the Borrower is a party are the valid and binding obligations
of the Borrower, enforceable in accordance with their respective terms, (c) the
Borrower’s obligations under the Loan Documents, including but not limited to
the Borrower’s obligation to pay and perform the Obligations, are subject to no
defense, offset or counterclaim of any kind, and (d) the Specified Defaults
(other than the Specified Default set forth in clauses (c) and (d) of the
definition thereof) have occurred and continue to exist, and as a result of such
Specified Defaults the Agent and the Lenders are entitled to, among other
things, exercise their rights and remedies available to them under the Loan
Documents and applicable law.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.           Forbearance.  During the Forbearance Period, except as set forth
herein, the Agent and the Lenders will forbear from exercising their rights or
remedies under Section 8.1 of the Loan Agreement as a result of the Specified
Defaults.  The foregoing will not prohibit the Agent or the Lenders from
exercising such rights or remedies after the Forbearance Period (whether on
account of the Specified Defaults or any other Default or Event of
Default).  The Borrower acknowledges that after the Forbearance Period, the
Agent and the Lenders shall have the immediate right (without limitation) to
commence action against the Borrower and the Guarantors, enforce payment of the
Notes, commence foreclosure proceedings under the Loan Documents, exercise
setoff and otherwise enforce their rights and remedies against the Borrower and
the Guarantors. The Borrower further acknowledges that nothing in this Agreement
(including but not limited to the forbearance provided under this Section 3)
limits any other rights of the Agent or any Lender under the Loan Documents
during the Forbearance Period.
 
4.           Revocation of Default Interest; Reservation of Right to Impose
Default Rate in Future; Payments of Interest and Principal.
 
(a)           By letter dated April 17, 2012, the Borrower was notified that the
Obligations were to bear interest at the Default Rate as of March 23, 2012 as a
result of the Specified Defaults.  Under Section 2.6 of the Loan Agreement, the
Required Lenders hereby revoke such implementation of the Default Rate effective
as of March 23, 2012.  Accordingly, the Obligations shall bear interest as of
March 23, 2012 and each day thereafter at a rate per annum equal to the Base
Rate for such day.
 
(b)           The Borrower and U.S. Bank are parties to that certain ISDA Master
Agreement dated as of August 7, 2008, Schedule to the Master Agreement dated as
of August 15, 2008 and Confirmation No. 23048A dated August 25, 2008 with a
trade date of August 22, 2008 (collectively, the “Specified Rate Management
Transaction”).  The Specified Rate Management Transaction is a Rate Management
Transaction, and all debts, liabilities and other obligations arising under or
in connection with the Specified Rate Management Transaction (herein, the
“Specified Rate Management Obligations”) constitute Rate Management Obligations
and therefore Obligations under the Loan Agreement and related Loan
Documents.  The Borrower and U.S. Bank have effected a voluntary early
termination of the Specified Rate Management Transaction on May 7, 2012. An
amount equal to $440,000 in Specified Rate Management Obligations is due and
payable by the Borrower as of such date.  Notwithstanding any prior agreement to
the contrary, all outstanding Specified Rate Management Obligations shall bear
interest as of May 7, 2012 and each day thereafter at the rate at which the
Loans and the other Obligations are bearing interest as of such day under the
Loan Agreement (which, as of the day hereof, is the rate per annum equal to the
Base Rate for such day).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing clauses (a) and (b), the Agent and
the Lenders reserve the right to require the Obligations (including without
limitation the Specified Rate Management Obligations) to bear interest at the
Default Rate upon the occurrence of any Event of Default (other than the
Specified Defaults) or otherwise at any time after the Forbearance Period.
 
(d)           During the Forbearance Period, (i) all interest on the Obligations
(including without limitation the Specified Rate Management Obligations)
accruing on and after April 1, 2012 shall be due and payable on the Stated
Forbearance Termination Date, (ii) the scheduled payments of principal due under
Section 2.2(a) of the Loan Agreement on May 1, 2012 and June 1, 2012 shall be
deferred to (and due and payable on) the Stated Forbearance Termination Date,
and (iii) the outstanding Specified Rate Management Obligations due on May 7,
2012 shall be deferred to (and due and payable on) the Stated Forbearance
Termination Date.
 
(e)           Except as set forth in this Agreement, the Obligations shall be
due and payable on the dates and in the manner set forth in the Loan Agreement
(as amended hereby) and the other Loan Documents and shall not be deferred or
delayed.
 
5.           Additional Covenants.  The Borrower hereby covenants and agrees
that it will continue to comply with the Loan Agreement (as amended hereby) and
each of the other Loan Documents.  In addition, and without limiting any
provision of any Loan Document, the Borrower covenants and agrees that it will
comply with each of the following covenants:
 
(a)           During the Forbearance Period, the Borrower will maintain
Liquidity at all times in an amount not less than $100,000.
 
(b)           Promptly upon receipt, the Borrower will deliver to the Agent and
the Lenders a copy of each letter of intent and other document received by the
Borrower or any other Obligor in connection with any proposed acquisitions,
divestitures, Investments, capital raises or financings by or for the benefit of
the Borrower. Notwithstanding the foregoing, and without limiting Section 6.14
of the Loan Agreement or any other provision of any Loan Document, the Borrower
acknowledges that it will not agree to sell, lease, assign, transfer or
otherwise dispose of any of its assets, except in accordance with the Loan
Documents.
 
(c)           On May 11, 2012, the Borrower will pay to the Agent in immediately
available funds an amount equal to $200,000, which payment shall be applied to
the Aggregate Outstanding Credit Exposure in inverse order of maturities.
 
6.           Consent to Sale of Auction Rate Securities.  At the request of the
Borrower, the Agent and the Lenders hereby consent to the Borrower selling
certain auction rate securities currently owned by the Borrower, provided
that:  (a) the terms and conditions of such sale are in all respects
satisfactory to the Agent and the Lenders in their sole discretion, (b) the
Borrower receives an amount not less than $200,000 as consideration for such
sale, (c) such sale closes and funds on a date (herein, the “Sale Date”) not
later than May 18, 2012 or such later date as the Agent and the Lenders may
agree in writing, (d) concurrently with closing and funding, the Borrower remits
(or causes the purchaser to remit) to the Agent by wire transfer of immediately
available funds an amount equal to $200,000 of the proceeds received by the
Borrower in connection with such sale, and (e) no Default or Event of Default
(other than the Specified Defaults) has occurred and is continuing as of the
Sale Date.  Any sale proceeds received by the Borrower in excess of $200,000 may
be retained by the Borrower for working capital purposes until the expiration or
earlier termination of the Forbearance Period.
 
 
-4-

--------------------------------------------------------------------------------

 
 
7.           Waiver of Termination of Prior Consultant.  The Borrower
acknowledges that, as described in clause (a) of the definition of Specified
Defaults, the Engagement Agreement with Morris-Anderson & Associates, Ltd. was
terminated prior to the Maturity Date (the “Termination Event of Default”). At
the request of the Borrower, the Agent and the Lenders hereby waive the
Termination Event of Default. This waiver shall be effective only in this
specific instance and for the specific purpose for which it is given and shall
not entitle any Obligor to any other or further waiver in the same, similar or
other circumstances. Without limiting the foregoing, this waiver does not
constitute a waiver of any other Specified Default.
 
8.           Consent to Engagement of New Consultant.  At the request of the
Borrower, the Agent and the Lenders hereby consent to the Borrower’s engagement
of Kinetic Advisors LLC (“Kinetic”) as the “Consultant”, as defined in the Loan
Agreement, provided that Kinetic shall have all of the authority and
responsibilities of the Consultant set forth in the Loan Documents (including
without limitation Section 6.5 of the Loan Agreement) and all of the authority
and responsibilities set forth in the engagement agreement dated March 1, 2012
between Kinetic and the Borrower (as amended on or prior to the date hereof, and
as may be further amended, restated, supplemented or otherwise modified from
time to time with the prior written consent of the Agent and the Lenders, the
“Kinetic Engagement Agreement”).  Each reference in the Loan Documents to the
“Engagement Agreement” shall hereafter be deemed to refer to the Kinetic
Engagement Agreement, and each reference in the Loan Documents to the
“Consultant” shall hereafter be deemed to refer to Kinetic. The Borrower
irrevocably authorizes Kinetic to communicate directly with the Agent and the
Lenders at any and all times to discuss or to review any aspect of the Obligors’
business and any other matter regarding the engagement between the Borrower and
Kinetic, or to transmit any information relating to the Obligors’ business to
the Agent and the Lenders, all without any further authorization from or notice
to the Borrower or any other Obligor.
 
9.           Consent to Extension of Time for Replacement Senior Officer.  By
letter dated April 27, 2012, the Borrower notified the Agent and the Lenders
that Kevin Painter resigned as the Borrower’s President and Chief Executive
Officer.  The Agent and the Lenders hereby extend the period of time set forth
in Section 7.15(a) of the Loan Agreement in which to retain a suitable
replacement, as approved by the Agent and the Lenders in their reasonable
discretion, from the date that is 30 calendar days after the date of such
resignation to the Stated Forbearance Termination Date.  This consent shall be
effective only in this specific instance and for the specific purpose for which
it is given and shall not entitle any Obligor to any other or further consent in
the same, similar or other circumstances.
 
10.           Amendments to the Loan Agreement.  The Loan Agreement is hereby
amended as follows:
 
 
-5-

--------------------------------------------------------------------------------

 
 
(a)           Amendments to Section 1.1 of the Loan Agreement
(Definitions).  Section 1.1 of the Loan Agreement is amended by amending and
restating the following definitions to read as follows:
 
“‘Adjusted Cash Flow Leverage Ratio’ means the ratio of (a) Consolidated Funded
Indebtedness outstanding as of the applicable Covenant Compliance Date, to (a)
Consolidated EBITDA.  Consolidated EBITDA as of each Covenant Compliance Date
shall be calculated as an annualized amount based upon the Consolidated EBITDA
for the period commencing December 5, 2011 and ending on such Covenant
Compliance Date.  For example, for purposes of calculating the Adjusted Cash
Flow Leverage Ratio for the Fiscal Month ending March 4, 2012, Consolidated
EBITDA means an amount equal to Consolidated EBITDA for the three-Fiscal-Month
period commencing December 5, 2011 and ending on March 4, 2012, divided by three
and multiplied by twelve.  For purposes of calculating the Adjusted Cash Flow
Leverage Ratio for the Fiscal Month ending April 1, 2012, Consolidated EBITDA
means an amount equal to Consolidated EBITDA for the four-Fiscal-Month period
commencing December 5, 2011 and ending on April 1, 2012, divided by four and
multiplied by twelve.”
 
“‘Applicable Margin’ means (a) from February 1, 2011 through and including
January 31, 2012, a rate per annum equal to 5.80%, (b) from February 1, 2012
through and including March 22, 2012, a rate per annum equal to 7.50%, (c) from
March 23, 2012 through and including April 30, 2012, a rate per annum equal to
10.50%, and (c) from May 1, 2012 until all of the Obligations are paid in full,
a rate per annum equal to 11.50%.”
 
“‘Cash Flow Leverage Ratio’ means the ratio of (a) Consolidated Funded
Indebtedness outstanding as of the applicable Covenant Compliance Date, to (a)
Consolidated EBITDA. Consolidated EBITDA as of each Covenant Compliance Date
shall be calculated as an annualized amount based upon the Consolidated EBITDA
for the period commencing July 31, 2011 and ending on such Covenant Compliance
Date. For example, for purposes of calculating the Cash Flow Leverage Ratio for
the month ending October 31, 2011, Consolidated EBITDA means an amount equal to
Consolidated EBITDA for the three-month period commencing July 31, 2011 and
ending on October 31, 2011, divided by three and multiplied by twelve.  For
purposes of calculating the Cash Flow Leverage Ratio for the month ending
November 30, 2011, Consolidated EBITDA means an amount equal to Consolidated
EBITDA for the four-month period commencing July 31, 2011 and ending on
November 30, 2011, divided by four and multiplied by twelve.”
 
“‘Fixed Charge Coverage Ratio’ means, as of any Covenant Compliance Date for the
applicable period, the ratio of (a) Consolidated EBITDA plus rental or lease
expense and minus cash taxes paid (as defined below), cash dividends and share
repurchases, and Maintenance Capital Expenditures, to (b) the sum of all
mandatory principal payments on Consolidated Funded Indebtedness, interest and
rental or lease expense for such period. As used herein, “cash taxes paid” means
the amount of actual income taxes paid in cash, accrued, or offset (but not
below $0) by the amount of any refund subsequently received by the
Borrower.  Fixed Charge Coverage Ratio as of each Covenant Compliance Date shall
be an annualized amount of such component for the period commencing
December 5, 2011 and ending on such Covenant Compliance Date.  For example, for
purposes of calculating the Fixed Charge Coverage Ratio for the Fiscal Month
ending March 4, 2012, Consolidated EBITDA means an amount equal to Consolidated
EBITDA for the three-Fiscal-Month period commencing December 5, 2011 and ending
on March 4, 2012, divided by three and multiplied by twelve.  For purposes of
calculating the Fixed Charge Coverage Ratio for the Fiscal Month ending April 1,
2012, Consolidated EBITDA means an amount equal to Consolidated EBITDA for the
four-Fiscal-Month period commencing December 5, 2011 and ending on April 1,
2012, divided by four and multiplied by twelve.”
 
 
-6-

--------------------------------------------------------------------------------

 
 
“‘Maturity Date’ means June 30, 2012.”
 
(b)           Amendment to Section 2.2(a) of the Loan Agreement (Scheduled
Payments of Principal).  Section 2.2(a) of the Loan Agreement is amended and
restated in its entirety to read as follows:
 
“(a)           Scheduled Payments of Principal.  The Borrower will pay the
principal balance of the Loans in installments, due on each Payment Date set
forth below in the amount set forth opposite such Payment Date, and in one final
installment on the Maturity Date, when all unpaid principal thereof shall be
finally due and payable:
 
Payment Date
Amount of Installment
August 1, 2011 through but excluding the Maturity Date
$200,000
Maturity Date
Entire unpaid
 principal balance”

 
(c)           Amendment to Section 2.2(c) of the Loan Agreement (Mandatory
Prepayments from Other Sources).  Subsection (ii) of Section 2.2(c) of the Loan
Agreement is amended and restated in its entirety to read as follows:
 
“(ii)           100% of the proceeds realized by any Obligor from
(1) Indebtedness incurred by any Obligor after the date hereof (other than the
Loans and other Indebtedness permitted under Section 6.13(a) and (b)), (2) the
issuance by any Obligor of Capital Stock, (3) the Expected Receivable, (4) any
casualty insurance maintained by any Obligor, to the extent that such insurance
proceeds exceed the amount actually used to replace or restore the applicable
insured properties, and (5) any condemnation award with respect to a property
owned by any Obligor, to the extent that such award exceeds the amount actually
used to replace or restore the affected property.”
 
 
-7-

--------------------------------------------------------------------------------

 
 
(d)           Amendment to Section 2.17 of the Loan Agreement (Extension of
Maturity Date).  Section 2.17 of the Loan Agreement is amended and restated in
its entirety to read as follows:
 
“Section 2.17  Extension of Maturity Date.  [RESERVED.]”
 
(e)           Amendment to Section 6.1 of the Loan Agreement (Financial
Reporting).  Subsection (a)(v) of Section 6.1 of the Loan Agreement is amended
and restated in its entirety to read as follows:
 
“(v)           Not later than 12:00 noon on the third Business Day of each week,
a 13-week cash flow budget in form and content acceptable to the Lenders, which
shall contain (without limitation) weekly variances and cumulative line item
unfavorable variances not greater than ten percent on cash receipts or ten
percent on cash disbursements when compared to the most recent 13-week cash flow
budget delivered to the Agent and the Lenders, together with a description of
any such variances and a description of any collections received in respect of
the Expected Receivable during the prior week.”
 
(f)           Amendment to Section 12.3(c) of the Loan Agreement
(Assignments). Section 12.3(c) of the Loan Agreement is amended by adding the
following at the conclusion thereof:
 
Each of the requirements set forth in this Section 12.3(c) may be waived by the
Required Lenders (or the Agent with the consent of the Required Lenders).
 
(g)           Amendment to Exhibits B and D to the Loan Agreement (Compliance
Certificate; Financial Covenants).  The Loan Agreement is amended by deleting
Exhibits B and D to the Loan Agreement and replacing them in their entirety with
Exhibits B and D to this Amendment, respectively.
 
11.           References.  All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby, and
any and all references in any other Loan Document to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.
 
12.           Continuing Effect.  Except as expressly set forth herein, all
terms of the Loan Agreement and the other Loan Documents remain in full force
and effect. This Agreement does not constitute (a) a waiver or excuse of any
payment required under the Loan Agreement or under any of the other Loan
Documents, (b) a waiver of any breach, Default or Event of Default (other than
the Termination Event of Default) under the Loan Agreement or the other Loan
Documents, or (c) except as expressly set forth in Section 3 above, an agreement
to forbear from action on account of any existing or future breach, Default or
Event of Default.  No failure or delay on the part of the Agent or any Lender in
exercising any right, power or remedy, whether hereunder or under any other
document in its favor, shall operate as a waiver thereof; nor shall any single
or partial exercise of such right preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies contained
herein and under the other documents in favor of the Agent and the Lenders are
cumulative and not exclusive of any remedies provided by law or by any Loan
Document.
 
 
-8-

--------------------------------------------------------------------------------

 
 
13.           Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and the Lenders as follows:
 
(a)           The Borrower has all requisite power and authority, corporate or
otherwise, to execute, deliver and perform this Agreement and to perform its
obligations under this Agreement, the Loan Agreement (as amended by this
Agreement) and the other Loan Documents to which the Borrower is a party.  This
Agreement, the Loan Agreement (as amended by this Agreement) and the other Loan
Documents to which the Borrower is a party have been duly and validly executed
and delivered to the Agent by the Borrower, and this Agreement, the Loan
Agreement (as amended by this Agreement) and the other Loan Documents to which
the Borrower is a party constitute the legal, valid and binding obligations of
the Borrower, enforceable in accordance with their terms.
 
(b)           The execution, delivery and performance by the Borrower of this
Agreement, the Loan Agreement (as amended by this Agreement) and the other Loan
Documents to which the Borrower is a party have been duly authorized by all
necessary corporate or other action and do not and will not (i) violate any law,
rule, regulation, order, writ, judgment, injunction, arbitration, decree or
award binding on any Obligor, (ii) violate any Obligor’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, (iii) violate the provisions of any indenture,
instrument or agreement to which any Obligor is a party or is subject, or by
which it, or its Property, may be bound or affected, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of any Obligor (whether now
owned or hereafter acquired) pursuant to the terms of any such indenture,
instrument or agreement, or (iv) require any order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, domestic or foreign, or any third
party, except such as has been obtained, accomplished or given prior to the date
hereof.
 
(c)           All of the representations and warranties contained in the Loan
Documents, including without limitation the representations and warranties in
Article V of the Loan Agreement, are correct on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate to (i) the Specified Defaults or (ii)
solely to an earlier date, in which case such representations and warranties
were correct on and as of such date.
 
(d)           Except for the Specified Defaults, no event has occurred and is
continuing, or would result from the execution and delivery of this Agreement,
which constitutes a Default or an Event of Default.
 
14.           Conditions Precedent. The forbearance provided in Section 3 and
the waiver and other provisions set forth in Sections 4, 6, 7, 8 and 9 above
shall be effective only if the Agent has received, on or before the date of this
Agreement, each of the following, each in form and substance acceptable to the
Agent in its sole discretion:
 
 
-9-

--------------------------------------------------------------------------------

 
 
(a)           this Agreement, duly executed by the Borrower and each Lender;
 
(b)           an Acknowledgment and Agreement of the Guarantors, duly executed
by each Guarantor;
 
(c)           a copy of the Kinetic Engagement Agreement, including without
limitation each amendment or other modification thereto prior to the date
hereof, in each case duly executed by the parties thereto;
 
(d)           a certificate of the Secretary or Assistant Secretary of the
Borrower certifying (i) that the execution, delivery and performance of this
Agreement have been duly approved by all necessary action of the governing board
of the Borrower, and attaching true and correct copies of the applicable
resolutions granting such approval; (ii) that the organizational documents of
the Borrower, which were previously certified and delivered to the Agent,
continue in full force and effect and have not been amended or otherwise
modified except as set forth in the certificate to be delivered as of the date
hereof; and (iii) that the officers and agents of the Borrower, who have
previously been certified to the Agent as being authorized to sign and to act on
behalf of the Borrower, continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of the Borrower authorized to
execute and deliver this Agreement and all other documents, agreements and
certificates on behalf of the Borrower;
 
(e)           a written opinion of counsel to the Obligors, in form and
substance satisfactory to the Agent and addressed to the Agent and the Lenders
with respect to the matters contemplated by this Agreement;
 
(f)           payment or reimbursement of all costs and expenses due and payable
pursuant to Section 16 hereof to the extent invoiced on or prior to the date
hereof; and
 
(g)           a compliance certificate as described under Section 6.1(a)(iv) for
the period ending April 1, 2012.
 
15.           Release of Agent and Lenders. The Borrower hereby absolutely and
unconditionally releases and forever discharges the Agent and the Lenders, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing and all other Indemnified Parties, from any
and all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which the Borrower has had, now has or has made claim
to have against any such Person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Agreement, whether such claims, demands and causes of action
are matured or unmatured, known or unknown, liquidated, fixed or contingent, or
direct or indirect.
 
 
-10-

--------------------------------------------------------------------------------

 
 
16.           Costs and Expenses.  Without limiting Section 9.6 of the Loan
Agreement, the Borrower shall pay or reimburse the Agent and the Lenders on
demand for all costs, internal charges and out-of-pocket expenses and reasonable
fees, charges and disbursements of outside counsel (determined on the basis of
such counsel’s generally applicable rates, which may be higher than the rates
such counsel charges in certain matters) and/or the allocated costs of in-house
counsel incurred from time to time, paid or incurred by the Agent or any Lender
in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement, any other documents contemplated hereunder and
any amendments, modifications or waivers of the provisions hereof.
 
17.           Miscellaneous.  This Agreement shall be governed by and construed
in accordance with the internal law (without regard to conflict of law
provisions) of the State of Nevada, but giving effect to Federal law applicable
to national banks.  This Agreement shall be binding upon and shall accrue to the
benefit of the parties and their successors and assigns.  This Agreement,
together with the Loan Agreement as amended hereby and the other Loan Documents,
comprise the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to such subject
matter, superseding all prior oral or written understandings.  This Agreement
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts of
this Agreement, taken together, shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by e-mail transmission of a PDF or similar copy shall
be equally as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart signature page to this
Agreement by facsimile or by e-mail transmission shall also deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Agreement.  Section and paragraph headings contained herein are
for reference only.  Any provision of this Agreement that is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.
 
Signature pages follow


 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 


GAMETECH INTERNATIONAL, INC.




By:                                             
                                       
      Name:                                                                          
      Title:                                                  
                         
 
 
 
 
 
Signature Page to Forbearance Agreement and
Second Amendment to Amended and Restated Loan Agreement
 
 

--------------------------------------------------------------------------------

 




U.S. BANK NATIONAL ASSOCIATION, as a Lender and as the Agent




By:                                                           
                         
      Name:                                                                          
      Title:                        
                                                   
 
 
 
 
 
 
Signature Page to Forbearance Agreement and
Second Amendment to Amended and Restated Loan Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
BANK OF THE WEST, as a Lender




By:                                  
                                                 
      Name:                                                                          
      Title:                     
                                                      


 
 
 
 
 
Signature Page to Forbearance Agreement and
Second Amendment to Amended and Restated Loan Agreement
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
 
Each of the undersigned is a guarantor of the indebtedness of GameTech
International, Inc., a Delaware corporation (the “Borrower”), in favor of U.S.
Bank National Association, in its capacity as Agent (as defined in that certain
Amended and Restated Loan Agreement dated as of June 15, 2011, among the
Borrower, the several banks and other financial institutions from time to time
party thereto as lenders, and the Agent, as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).  Capitalized terms
used and not otherwise defined herein shall have the meanings given them in the
Loan Agreement.
 
Each of the undersigned hereby (a) acknowledges receipt of the foregoing
Forbearance Agreement and Second Amendment to Amended and Restated Loan
Agreement (the “Agreement”); (b) consents to the terms and execution thereof;
(c) reaffirms all obligations to the Agent and the Lenders pursuant to the terms
of the Guaranty and each other Loan Document to which it is a party;
(d) acknowledges that the Loan Documents may be amended, restated, supplemented
or otherwise modified from time to time without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty or any of the other Loan Documents to which it is
a party; and (e) absolutely and unconditionally releases and forever discharges
each Indemnified Party from any and all losses, claims, damages, penalties,
judgments, liabilities, expenses, and demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which the undersigned has or
claims to have, or may at any time have or claim to have against any such Person
for or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of the Agreement, whether
such claims, demands and causes of action are matured or unmatured, known or
unknown, liquidated, fixed or contingent, or direct or indirect.
 



 
GAMETECH ARIZONA CORPORATION
 
By: _________________________________
Name: ____________________________
Title:   ____________________________
 
 
 
GAMETECH CANADA CORPORATION
 
By: _________________________________
Name: ____________________________
Title:   ____________________________
 
 
 
GAMETECH MEXICO S. DE R.L. DE C.V.
 
By: _________________________________
Name: ____________________________
Title:   ____________________________

 
 
 
Acknowledgment and Agreement of Guarantors
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate (the “Certificate”) is delivered pursuant to the
Amended and Restated Loan Agreement dated as of June 15, 2011, (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among GAMETECH INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), certain other financial institutions from time to time party
thereto, as lenders (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, as
agent for the Lenders (the “Agent”).  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.
 
Each of the undersigned, being the Consultant and the duly elected, qualified
and acting Chief Financial Officer of the Borrower, respectively, hereby
certifies and warrants that:
 
 
1.
He or she is either the Consultant or the Chief Financial Officer of the
Borrower and that, as such, he or she is authorized to execute this Certificate
on behalf of the Borrower.

 
 
2.
Financial Statements.  Pursuant to Section 6.1 of the Loan Agreement, attached
are the required audited financial statements of the Borrower and its
Subsidiaries prepared by [_________________] as of and for the fiscal year ended
[____________ __, 20__] / unaudited financial statements of the Borrower and its
Subsidiaries as of and for the month ended [________, ____] (the “Applicable
Covenant Compliance Date”).  Such financial statements have been prepared in
accordance with GAAP, fairly present the financial condition of the Borrower and
its Subsidiaries as of such date and the results of the Borrower’s and its
Subsidiaries’ operations for the period then ended, prepared on a consolidated
and consolidating basis, subject to year-end adjustments and footnotes, and
conform to the applicable requirements of Section 6.1 of the Loan Agreement.

 
 
3.
Notice of Material Events.  Pursuant to Section 6.3 of the Loan Agreement, since
the Borrower last submitted a Certificate, other than those items checked below,
none of the following events that would require the Borrower to notify the Agent
and each Lender under Section 6.3(a) of the Loan Agreement have occurred:

 
 
Ex. B-1

--------------------------------------------------------------------------------

 
 
 

any Default or Event of Default;

 
 

the filing or commencement of any action, suit, arbitration, investigation or
proceeding by or before any arbitrator or governmental authority (including
pursuant to any applicable Environmental Laws) against or affecting the
Borrower, any Subsidiary or any Affiliate thereof that, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect;

 
 

the occurrence of any ERISA Event;

 
 

any material change in accounting policies of, or financial reporting practices
by, the Borrower or any Subsidiary;

 
 

any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect;

 
 

the termination, expiration, cancellation or default under, or violation of,
(1) any employment arrangement of any Senior Officer, or any material change in
his or her respective duties or responsibilities, (2) the Engagement Agreement
or (3) the Separation, Consulting & Non-Compete Agreement; and

 
 

receipt by any Obligor of an income tax refund in excess of $10,000.

 
 
4.
Capital Expenditures.  Pursuant to Section 6.18 of the Loan Agreement, for the
Applicable Covenant Compliance Date, the Consolidated Capital Expenditures made
by the Borrower and its Subsidiaries for the current fiscal year were
$____________ which  satisfies  does not satisfy the requirement that such
amount be less than the amount set forth below opposite such fiscal year:

 
Fiscal Year
Amount
2011
$3,500,000
2012 and each fiscal year thereafter
$2,500,000

 
 
Ex. B-2

--------------------------------------------------------------------------------

 
 
 
5.
Minimum Adjusted Consolidated EBITDA.  As set forth in clause (a) of Exhibit D
to the Loan Agreement, for the Applicable Covenant Compliance Date, the
Borrower’s Adjusted Consolidated EBITDA for the three-month period immediately
preceding the Applicable Covenant Compliance Date was __________, which
 satisfies  does not satisfy the requirement that such amount be greater than
the amount set forth below opposite such period:

 
Covenant Compliance Date
Amount
January 29, 2012
$550,000
March 4, 2012
$600,000
April 1, 2012
$750,000

 
 
6.
Adjusted Cash Flow Leverage Ratio.  As set forth in clause (b) of Exhibit D to
the Loan Agreement, for the Applicable Covenant Compliance Date, the Borrower’s
Adjusted Cash Flow Leverage Ratio was __________ to 1.00, which  satisfies
 does not satisfy the requirement that such amount be less than the amount set
forth below opposite such period:

 
Covenant Compliance Date:
Ratio
January 29, 2012
6.25 to 1.00
March 4, 2012
6.25 to 1.00
April 1, 2012
5.25 to 1.00
April 29, 2012
4.50 to 1.00
June 3, 2012 and each Covenant Compliance Date thereafter
3.75 to 1.00

 
 
7.
Fixed Charge Coverage Ratio Leverage.  As set forth in clause (c) of Exhibit D
to the Loan Agreement, for the Applicable Covenant Compliance Date, the
Borrower’s Fixed Charge Coverage Ratio was __________ to 1.00, which  satisfies
 does not satisfy the requirement that such amount be greater than the amount
set forth below opposite such period:

 
Covenant Compliance Dates:
Ratio
April 29, 2012
0.70 to 1.00
June 3, 2012 and each Covenant Compliance Date thereafter
0.90 to 1.00

 
 
Ex. B-3

--------------------------------------------------------------------------------

 
 
 
8.
Minimum Liquidity.  As set forth in clause (d) of Exhibit D to the Loan
Agreement, it  has  has not maintained Liquidity at all times in an amount
greater than (i) $350,000 through and including January 31, 2012 and (ii)
$500,000 on and after February 1, 2012.  The Borrower  has  has not had
Liquidity at any time in excess of $1,500,000.  As set forth in Section 2.2(b)
of the Loan Agreement, it  has  has not prepaid the Obligations in an amount
equal to Liquidity of the Borrower in excess of $1,500,000.

 
Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above.  These computations
were made in accordance with GAAP.
 
Signature Page Follows
 

 
GAMETECH INTERNATIONAL, INC.
By: ________________________________
Name: __________________________
Title:   __________________________
By: ________________________________
Name: __________________________
Title:   __________________________

 
 
 
Ex. B-4

--------------------------------------------------------------------------------

 
 
Exhibit D
 
FINANCIAL COVENANTS
 
(a)           Minimum Adjusted Consolidated EBITDA.  As of each Covenant
Compliance Date set forth below, the Borrower will maintain Adjusted
Consolidated EBITDA for the three-month period immediately preceding and ending
on such Covenant Compliance Date in an amount not less than the amount set forth
opposite such date below:
 
Covenant Compliance Date
Amount
January 29, 2012
$550,000
March 4, 2012
$600,000
April 1, 2012
$750,000

 
(b)           Adjusted Cash Flow Leverage Ratio.  The Borrower will maintain its
Adjusted Cash Flow Leverage Ratio as of each Covenant Compliance Date at not
more that the ratio set forth opposite such date below:
 
Covenant Compliance Date:
Ratio
January 29, 2012
6.25 to 1.00
March 4, 2012
6.25 to 1.00
April 1, 2012
5.25 to 1.00
April 29, 2012
4.50 to 1.00
June 3, 2012 and each Covenant Compliance Date thereafter
3.75 to 1.00

 
(c)           Fixed Charge Coverage Ratio.  The Borrower will maintain its Fixed
Charge Coverage Ratio as of each Covenant Compliance Date at not less than the
ratio set forth opposite such date below:
 
Covenant Compliance Dates:
Ratio
April 29, 2012
0.70 to 1.00
June 3, 2012 and each Covenant Compliance Date thereafter
0.90 to 1.00

 
(d)           Liquidity.  The Borrower will maintain Liquidity at all times in
an amount not less than (a) $350,000 through and including January 31, 2012 and
(b) $500,000 on and after February 1, 2012.
 
 
 
Ex. D-1